t c memo united_states tax_court nate j allred and laurie allred petitioners v commissioner of internal revenue respondent docket no filed date nate j allred and laurie allred pro sese randall craig schneider for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax for the taxable_year the issue for decision is whether petitioners improperly claimed on their return a dependency exemption under sec_151 and a child_tax_credit under sec_24 for mr allred’s child by a previous marriage we hold that they did because they failed to attach required_documentation to their return findings_of_fact some of the facts have been stipulated for trial under rule and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners are married and resided in wyoming when they filed their petition mr allred and kim m yeaman formerly known as kim m allred divorced in the decree of divorce divorce decree or decree granted mr allred and ms yeaman joint custody of their child r a who was born in however the decree ordered i f one of the parties moves more than thirty miles from the city limits of the city of sheridan sheridan county state of wyoming prior to the date when the above-named minor child reaches the age at which she is eligible to begin to attend kindergarten the other party shall automatically have the primary care custody and control of said minor child unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the court refers to minor children by their initials see rule a in date when r a was four years old mr allred moved from sheridan to gillette wyoming a city more than miles away pursuant to the terms of the divorce decree ms yeaman automatically became the primary physical custodian of r a the divorce decree also contained the following provision on the 10th page it is further ordered that the plaintiff mr allred shall be able to claim the above-named minor child as a tax deduction for the purpose of any state and or federal_income_tax return from the tax_year onwards and that the defendant ms yeaman shall sign any documents required by any taxing agency to effectuate the terms and provisions of this paragraph of this decree of divorce in accordance with the decree mr allred claimed a dependency_exemption for r a on each of his returns from through each time he filed he attached a copy of the divorce decree to his return the internal_revenue_service irs did not challenge the exemption on any of mr allred’s returns before r a lived with her custodial_parent ms yeaman during taxable_year petitioners attempted to electronically file their joint federal_income_tax return on which they claimed a dependency_exemption for r a however their submission was rejected because ms yeaman had already claimed r a as a dependent petitioners then filed a paper return still claiming a dependency_exemption for r a petitioners did not attach a form_8332 release of claim to exemption for child of divorced or separated parents to their return mr allred asked ms yeaman to sign a form_8332 but she refused petitioners instead attached to their return the first and last pages of the divorce decree and the 10th page which addressed the dependency_exemption for r a none of the three pages petitioners attached bore ms yeaman’s signature or social_security_number during respondent’s examination of petitioners’ return petitioners tendered a full copy of the divorce decree only the state district_court judge and the parties’ attorneys had signed the decree ms yeaman had not the attorneys’ signatures appeared under the caption approved as to form on date respondent mailed petitioners a notice_of_deficiency for taxable_year mr allred timely petitioned this court for redetermination respondent assessed the amount in the notice_of_deficiency against mrs allred after mr allred left her off the original petition on date mr allred amended his petition to add mrs allred as a petitioner respondent subsequently abated the assessment against mrs allred opinion i dependency_exemption deduction sec_151 allows taxpayers to claim exemptions for their dependents dependency_exemption taxpayers may deduct the exemption amounts in computing their taxable_income sec_151 sec_152 defines the term dependent as either a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as a taxpayer’s child who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in issue is under the age of or if a student the age of and has not provided over one-half of his or her own support for the calendar_year in which the applicable_taxable_year begins under those provisions mr allred could not claim r a as a dependent because they did not have the same principal_place_of_abode for more than one-half of the taxable_year where the parents of a dependent_child are divorced or legally_separated sec_152 generally confers the dependency_exemption on the parent having custody of the child for the greater portion of the calendar_year custodial_parent under the provisions of the divorce decree ms yeaman was the for purposes of sec_152 the custodial_parent is the parent having custody of the child for the greater portion of the calendar_year sec_152 continued custodial_parent of r a in and mr allred was the noncustodial_parent sec_152 permits a noncustodial_parent under certain circumstances to claim a dependency_exemption for a child in particular sec_152 allows the noncustodial_parent to claim a dependency_exemption for a child if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year such a declaration must unconditionally release the custodial parent’s claim to the child as a dependent and must specify the year or years for which the declaration is effective sec_1_152-4 income_tax regs the noncustodial_parent must attach a copy of the written declaration to the noncustodial parent’s federal_income_tax return for each taxable_year for which the child is claimed as a dependent sec_1_152-4 income_tax regs the irs issued form_8332 to implement the written declaration requirement of sec_152 but other documents may satisfy the requirement taxpayers continued the noncustodial_parent is conversely the parent without custody of the child for the greater portion of the calendar_year sec_152 choosing not to use form_8332 must attach documents executed for the sole purpose of serving as a written declaration under sec_152 sec_1 e ii income_tax regs court orders decrees and separation agreements executed in a tax_year beginning after date do not qualify id such documents executed on or before that date may qualify if they satisfy the written declaration requirements in effect when they were executed swint v commissioner t c ___ ___ slip op pincite date sec_1 e income_tax regs petitioners did not attach a form_8332 to their return because ms yeaman refused to sign the form instead petitioners attached three pages of the divorce decree which was executed in the divorce decree may qualify as a written declaration if it satisfies the written declaration requirements in effect for sec_152 which has not changed since permits a noncustodial_parent to claim a dependency_exemption by attaching to his or her return a written declaration signed by the custodial_parent temporary regulations in effect for provided that any written declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the official form form required a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption see 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir white v commissioner tcmemo_1996_438 tax ct memo lexi sec_455 at this court has emphasized the critical importance of the custodial parent’s signature on this declaration see eg miller v commissioner t c pincite- satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 see also himes v commissioner tcmemo_2010_97 tax ct memo lexi sec_127 at finding that the custodial parent’s failure to sign either a form_8332 or a substantially equivalent document is the controlling factor in this case neal v commissioner tcmemo_1999_97 tax ct memo lexi sec_113 at r a ’s custodial_parent ms yeaman had not signed any of the documents petitioners attached to their return therefore the documents did not qualify as a written declaration the divorce decree included the signatures of the presiding judge and ms yeaman’s attorney but those signatures were insufficient we have found that a judge’s signature on a court order does not satisfy the custodial_parent signature requirement see miller v commissioner t c pincite simply attaching a state court order that is not signed by the custodial_parent to the return of the noncustodial_parent does not satisfy the express statutory requirements of sec_152 likewise ms yeaman’s attorney’s signature did not satisfy the signature requirement his signature indicated his approval only of the form of the decree sec_152 demands that the signature of the custodial_parent confirm her intention to release the dependency_exemption to the noncustodial_parent miller v commissioner t c pincite the signature of counsel approving the form of a document ordinarily does not signify the custodial parent’s general consent to and approval of the substance of the document id pincite accordingly we find that her attorney’s signature did not represent ms yeaman’s intention to release the dependency_exemption to mr allred and thus does not satisfy the signature requirement furthermore form_8332 required the taxpayer to provide the custodial parent’s social_security_number see white v commissioner tax ct memo lexi sec_455 at because ms yeaman’s social_security_number does not appear anywhere in the divorce decree the decree does not sufficiently conform to the substance of form_8332 respondent argues that petitioners may not satisfy the written declaration requirements with documents they submitted after filing their return we need not address this argument because the documents petitioners submitted after filing still did not satisfy the written declaration requirements the full divorce decree like the pages petitioners attached to their return did not include ms yeaman’s signature or social_security_number accordingly the decree was not a written declaration ii petitioners’ arguments on brief petitioners raise a number of arguments which we can distill into three main arguments we will discuss each in turn below the omission of the custodial parent’s social_security_number alone is not a determinative factor bramante v commissioner tcmemo_2002_228 tax ct memo lexis at here however the divorce decree is missing not only the custodial parent’s social_security_number but her signature as well for a more complete discussion see the concurring and dissenting opinions in 139_tc_468 aff’d ___ f 3d ___ wl 8th cir date where a majority of the court agreed that a noncustodial_parent who tenders documents after filing a return fails to meet the sec_152 requirement that the written declaration be attached to the noncustodial parent’s return for the taxable_year petitioners argue first that attaching the relevant portion of the divorce decree qualified them for the dependency_exemption because respondent had accepted the same documentation for every year since petitioners also claim that respondent should have notified them that they were not entitled to the exemption when they filed their return this is essentially an estoppel argument and must fail because petitioners did not specifically assert it in their pleading see rule 29_tc_696 furthermore the commissioner’s allowance of a deduction on a federal_income_tax return for one year does not preclude him from challenging a similar item in a return for a later year chamberlain v commissioner tcmemo_2007_178 tax ct memo lexi sec_181 at this holds true even where the commissioner has accepted a taxpayer’s prior returns without examining them id finally the commissioner has no affirmative duty to notify taxpayers of noncompliance with statutory requirements id at accordingly we cannot accept petitioners’ first argument petitioners base their second argument on perceived deficiencies in respondent’s return-acceptance and assessment procedures petitioners argue that two actions in particular entitle them to the exemption respondent accepted their paper return after first rejecting their electronically filed return and respondent abated his assessment against mrs allred we reject this argument because respondent’s actions comported with established collection and assessment procedures the commissioner’s initial acceptance of a tax_return does not bar later review and denial of claimed deductions respondent processed the return with petitioners’ claimed dependency_exemption but respondent had up to three years after petitioners filed the return to assess further tax see sec_6501 respondent issued a notice_of_deficiency to petitioners in accordance with sec_6212 upon receipt of the notice_of_deficiency mr allred timely filed a petition with the tax_court for a redetermination of the deficiency under sec_6213 although sec_6213 stays the assessment of a deficiency once the taxpayer files a petition mr allred filed the petition in his name only because respondent originally did not believe that mrs allred had petitioned with her husband respondent made an assessment against her after mr allred amended the petition to add mrs allred respondent abated the assessment against mrs allred in accordance with sec_6213 none of these actions entitles petitioners to claim a dependency_exemption for r a respondent properly processed petitioners’ return and used appropriate assessment procedures under the circumstances accordingly we cannot accept petitioners’ second argument finally petitioners contend that mr allred should be allowed to claim the exemption because he was current on his child_support payments petitioners cite 114_tc_184 and 139_tc_468 aff’d ___ f 3d ___ wl 8th cir date two cases in which we denied the taxpayers’ claimed dependency_exemption petitioners argue that unlike the taxpayers in those cases mr allred was current on his child_support payments and should be allowed the exemption in miller we denied the dependency_exemption because the taxpayer did not satisfy the signature requirement of sec_152 in armstrong the custodial_parent conditioned her release of the exemption on the taxpayer’s remaining current with his child_support payments we denied the exemption because sec_152 requires an unconditional release we did not deny the exemption in either case because of the taxpayer’s failure to make child_support payments here petitioners are ineligible for the dependency_exemption because the divorce decree does not qualify as a written declaration under sec_152 the fact that mr allred was current on his child_support payments in does not change our analysis accordingly we cannot accept petitioners’ third argument iii child_tax_credit sec_24 provides a credit against income_tax for each qualifying_child of a taxpayer for whom the taxpayer is allowed a deduction under sec_151 because petitioners may not claim a sec_151 exemption for r a they also may not claim a child_tax_credit for r a in in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
